DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of this application’s status as a continuation of abandoned application 16/241,492 filed on 01/09/2019, which is a continuation of application 15/830,406  now patent 10,206,270 filed on 12/04/2017, which is a continuation of application 14/498,168 now patent 9,872,367 filed on 09/26/2014, which is a continuation-in-part of application 13/782,040 now patent 8,975,827 filed on 03/01/2013, which claims priority under 35 U.S.C § 119(e) to U.S. Provisional Patent Application Ser. 61/666,920 filed on 07/02/2012.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/2020 (6) and 04/21/2021 has been considered by the examiner. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10-15, 17-18 and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by US2012/0136485A1 hereinafter “Weber”.
Regarding claim 1, Weber discloses in Fig.8 and 9 for example a switch module (¶104L1: smart pack [SP]) comprising: 
switch circuitry (¶106L4-5: manual control switch [SW]) that is configured to determine an on or off position for the 5switch module (¶124L1-2: SW provide manual control within the system and includes an on/off switch); 
an ambient light sensor (¶106L4: Daylight Sensor [DS]); 
an occupancy sensor (¶106L3-4: Occupancy Sensor [OS]); and 
a communication interface (¶105L7: an Radio Module [RM]) configured to communicate switch module information to one or more nodes in a lighting network (¶107L1-11: SP can communicate wirelessly via RM with other devices within the system’s wireless self-organizing and self-healing mesh network), 
the switch module 10information comprising one or more of the on or off position provided by the switch module (, ambient light conditions provided by the ambient light sensor ¶122L1-5: DS measure outdoor light, ambient light or daylight level and send the information to an SP or an IFM)), and occupancy information provided by the occupancy sensor (¶117L1-9: OS can transmit an occupied message).  
Regarding claim 2, Weber discloses the switch module of claim 1, further comprising 
control circuitry (¶108L4: microcontroller) 15configured to process the switch module information (¶109L11-15: a microprocessor configured to receive and process information from manual switches, daylight sensor or occupancy sensors) before sending the switch module information to the communication interface. (¶113L5-10: information from input devices can be communicated to SP and then wirelessly to other components via RM of SP)
Regarding claim 3, Weber discloses the switch module of claim 2, wherein the control circuitry is further configured to 
communicate control instructions to the one or more nodes based 20on the switch module information.  (¶113L5-10: information from input devices can be communicated to SP and then wirelessly to other components via RM of SP)
	Regarding claim 4, Weber discloses the switch module of claim 3, wherein the control circuitry is further configured to 
communicate the switch module information to a controlling node of the one or more nodes. (¶113L5-10: information from input devices can be communicated to SP and then wirelessly to other components via RM of SP; ¶91L1-3: relay can be controlled remotely via command received by the RM and interpreted by the embedded microcontroller)                                                                                                                                                                                                                                                          
Regarding claim 5, Weber discloses the switch module of claim 1, wherein the switch module information further comprises 
a dimming position for the switch module that is determined by the switch circuitry. (¶129L1-16: SW is a switch with push buttons On/Raise/Lower/Off; when raise command is depressed raise command is transmitted; when lower command is depressed lower command is transmitted.) 
15 Regarding claim 10, Weber discloses the switch module of claim 1, wherein 
the communication interface is a wireless communication interface. (¶113L1-11: information from input device can be communicated wirelessly to other components via RM of SP)
Regarding claim 11, Weber discloses the switch module of claim 1, wherein 
the communication interface is a wired communication interface.  (¶113L1-11: information from input device can be communicated by wire via RJ45 to SP)
Regarding claim 12, Weber discloses a lighting fixture (¶87L2: OFM)comprising: 
a light source (¶87L8-: lamp); 
a local sensor (¶79L1-13: fixture module [320] and [322] receive information from ambient light sensor [308]) associated with the light source (as shown in Fig.3, fixture [320] and [322] are local to ambient light sensor [308] within control perimeter of [350]); and 
circuitry adapted to: 
25receive remote sensor data from a remote sensor (¶79L13: occupancy sensor [304]; as shown in Fig.3 fixture [320] and [322] are remote from occupancy sensor [304] which is located in control perimeter [330]); 
drive the light source based on the remote sensor data and local sensor data from the local sensor (¶79L10-13: fixture module [320] and [322] are programmed to actuate associated fixture lights based on information from occupancy sensor [304] and ambient light sensor [308]); 
generate an instruction; and send the instruction to at least one other lighting fixture. (¶162L1-12: the wireless components are nodes configured to act as repeaters that forward messages to other wireless components that are out of range)
Regarding claim 13, Weber discloses the lighting fixture of claim 12, wherein 
the local sensor data comprises one or more of ambient light sensor data and occupancy sensor data.  (¶79L1-13: fixture module [320] and [322] receive information from ambient light sensor [308])
Regarding claim 14, Weber discloses the lighting fixture of claim 12, wherein 
the remote sensor is located in a 5switch module. (¶78L1-2: occupancy sensor [304] and switch [310] are programmed to participate in area 1, zone 1 and groups 1 and 2) 
Regarding claim 15, Weber discloses the lighting fixture of claim 14, wherein the remote sensor data of the switch module comprises 
one or more of ambient light sensor data and occupancy sensor data.  (¶78L1-2: occupancy sensor [304] and switch [310] are programmed to participate in area 1, zone 1 and groups 1 and 2)
Regarding claim 17, Weber discloses the lighting fixture of claim 14, wherein the circuitry comprises a wireless communications interface to facilitate wireless communications with the switch module.  (¶113L1-11: information from input device can be communicated wirelessly to other components via RM of SP)
Regarding claim 18, Weber discloses the lighting fixture of claim 14, wherein the circuitry comprises a wired communications interface to facilitate wired communications with the switch module.  (¶113L1-11: information from input device can be communicated by wire via RJ45 to SP)
Regarding claim 20, Weber discloses a lighting network comprising a plurality of lighting fixtures and a plurality of sensors (as shown in Fig.3 for example, ¶78-79: fixture modules [316, 318, 320, 322], occupancy sensor [304, 306], ambient light sensor [308]), wherein each of the plurality of lighting fixtures is adapted to: P2232US8138 
receive remote sensor data from one or more remote sensors of the plurality of sensors; sensor (¶79L13: occupancy sensor [304]; as shown in Fig.3 fixture [320] and [322] are remote from occupancy sensor [304] which is located in control perimeter [330])
share local sensor data from a local sensor of the plurality of sensors with others of the plurality of lighting fixtures(¶79L1-13: fixture module [320] and [322] receive information from ambient light sensor [308]); and 
control light output based on the remote sensor data and the local sensor 5data in light of its own internal logic (¶79L10-13: fixture module [320] and [322] are programmed to actuate associated fixture lights based on information from occupancy sensor [304] and ambient light sensor [308]), wherein the internal logic is configured such that each of the plurality of lighting fixtures operates independently from the others while providing light in a concerted fashion. (¶80L1-14: fixture modules can be programmed with an information processing algorithm, in accordance with such an algorithm fixture module actuate associated lights based on a set of rules that consider motion detected by sensor, light level sensed by sensor) 
Regarding claim 21, Weber discloses the lighting network of claim 20, wherein the local sensor is at least one of 10an ambient light sensor and an occupancy sensor.  (¶79L1-13: fixture module [320] and [322] receive information from ambient light sensor [308]; as shown in Fig.3, fixture [320] and [322] are local to ambient light sensor [308] within control perimeter of [350])
Regarding claim 22, Weber discloses the lighting network of claim 20, wherein the one or more remote sensors comprise at least one of an ambient light sensor and an occupancy sensor.  (¶79L13: occupancy sensor [304]; as shown in Fig.3 fixture [320] and [322] are remote from occupancy sensor [304] which is located in control perimeter [330])
15 Regarding claim 23, Weber discloses the lighting network of claim 20, wherein at least one of the one or more remote sensors is located in a switch module. (¶78L1-2: occupancy sensor [304] and switch [310] are programmed to participate in area 1, zone 1 and groups 1 and 2)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of US2006/00566855A1 hereinafter “Nakagawa” 
Regarding claim 6, Weber discloses the switch module of claim 1, 
Weber does not explicitly disclose: 
a light source that is configured to provide a status indication for the switch module.  
Nakagawa discloses an LED light source for the purpose of indicating a device status, wherein 
a light source that is configured to provide a status indication for the switch module. (¶45L7: an LED light source for indicating a device status) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the smart pack [SP] disclosed by Weber to include the LED light source for indicating device status as disclosed by Nakagawa. 
One of ordinary skill in the art would’ve been motivated because the status indicator provides an visual indication of the operations status of the device, which allows the users to easily identify the status. 
Regarding claim 7, Weber in view of Nakagawa hereinafter “Weber/Nakagawa” discloses in Nakagawa the switch module of claim 6, wherein 
the light source is capable of providing light-based communications with another device. (¶45L1-9: a semiconductor light emitting device that controls blinking in accordance with data; wherein data is transmitted using semiconductor light emitting device)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the smart pack [SP] disclosed by Weber to include the LED light source for indicating device status and data transmission as disclosed by Nakagawa. 
One of ordinary skill in the art would’ve been motivated because it allows data transmission without providing additional communication unit. (Nakagawa ¶45L9-12) 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of US2011/0069962A1 hereinafter “Castor” 
5Regarding claim 8, Weber discloses the switch module of claim 1
Weber does not disclose: 
the ambient light sensor is configured to receive light-based communications from another device.
Castor discloses an apparatus wherein 
the ambient light sensor is configured to receive light-based communications from another device. (¶2L9-13: a receiving device (ambient light sensor) may receive the intensity modulated light and convert it into data that the device may process for use)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the ambient light sensor disclosed by Weber to be configured to receive modulated light data as disclosed by Castor. . 
One of ordinary skill in the art would’ve been motivated because this enables light sources to transmit data. (Castor ¶3L1-9) 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Translation of JP2012-107500 hereinafter “Kawamura” 
Regarding claim 9, Weber discloses the switch module of claim 2, 
Weber does not explicitly disclose: 
the control circuitry is further configured to receive a first instruction from a handheld device via the 10communication interface to monitor for a switch selection input to be received from a user interface, monitor for the switch selection input, and upon receiving the switch selection input, provide an identifier for the switch module to the handheld device.  
	Kawamura discloses a system/process of establishing communication between a portable device and a control device wherein 
receive a first instruction from a handheld device via the 10communication interface (¶56L1-6: communication control unit transmits a WAKE signal to the portable device) to monitor for a switch selection input to be received from a user interface, monitor for the switch selection input (¶56L4-5: ACK reception within time period, the communication control unit transmit a request signal), and upon receiving the switch selection input, provide an identifier for the switch module to the handheld device (¶56L1-14: communication control part will be in the reception standby state of the ID code signal transmitted from the portable device)  
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to configure the PS disclosed by Weber to perform the bidirectional communication processing disclosed by Kawamura. 
One of ordinary skill in the art would’ve been motivated because such process would suppress the occurrence of communication failure due to disturbance such as noise. (Kawamura ¶7)  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Weber.
Regarding claim 16, Weber discloses the lighting fixture of claim 14, 
Weber does not explicitly disclose: 
wherein the circuitry is further adapted to receive additional remote sensor data from an additional remote sensor of the at least one other lighting fixture and drive the light source based on the remote sensor data of the switch module, the additional remote sensor data of the at 15least one other lighting fixture, and the local sensor data.  
Weber discloses in ¶82L1-5: area, zone and group assignments, as well as information processing algorithms may be programmed directly into system sensor and actuator via a computer. 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the zone, group and area to include additional remote sensors.  
One of ordinary skill in the art would’ve been motivated because as it allows the users to customize the different zone and utilize different sensor reading from different areas. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of US2012/0025707A1 hereinafter “Xue”25	
Regarding claim 19, Weber discloses the lighting fixture of claim 12, 
Weber does not explicitly disclose: 
the light source is a solid-state light source.  
	Xue discloses replacing traditional lamps with LED lamps. (¶2)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to replace the lamps disclosed by Weber with LED lamps disclosed by Xue. 
One of ordinary skill in the art would’ve been motivated because LED lamps have advantages of small size, low energy consumption, strong applicability, high stability, short response time, environmental protection, multicolor emitting, etc…(Xue ¶2)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        August 3, 2022